Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 04/08/2022 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 w is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 1-20  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20  of U.S. Patent No. US 11,350,119 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim are obvious variants over the conflicting patent claim, since the encoding/decoding are inverse of each other. See table below.

Instant application: 17/717,006
U.S. Patent No.: US 11,350,119 B2
1. A method for video coding in an encoder, the method comprising: determining a first intra prediction mode in a first set of intra prediction modes for a non- square block, the first set of intra prediction modes includes a specific number of wide angle intra prediction modes that are not in a second set of intra prediction modes for a square block, and the first set of intra prediction modes does not include a specific number of missing intra prediction modes that are in the second set of intra prediction modes; and coding a first block according to the first intra prediction mode, wherein the first block is a non-square block, the specific numbers of the wide angle intra prediction modes and the missing intra prediction modes are a function of an aspect ratio of the first block, the second set of intra prediction modes includes directional modes from a bottom-left diagonal mode to a top-right diagonal mode, and the specific number of the wide angle intra prediction modes start from an angle outside a range of the directional modes from the bottom-left diagonal mode to the top-right diagonal mode.
10. The method of claim 1, wherein the specific number of the wide angle intra prediction modes is equal to the specific number of the missing intra prediction modes
1. A method for video decoding in a decoder, comprising: decoding prediction information of a block from a coded video bitstream, wherein the block is a non-square block and the prediction information of the block is indicative of a wide angle intra prediction mode in a specific number of wide angle intra prediction modes with angles that are outside a range of directional modes from a bottom-left diagonal mode to a top-right diagonal mode associated with a square block, the specific number of wide angle intra prediction modes are in a first set of intra prediction modes associated with the block, the directional modes from the bottom-left diagonal mode to the top-right diagonal mode are in a second set of intra prediction modes associated with the square block, and the specific number of the wide angle intra prediction modes is a function of an aspect ratio of the block; and reconstructing at least one sample of the block according to the wide angle intra prediction mode, wherein the specific number of the wide angle intra prediction modes is equal to a number of missing intra prediction modes that are not in the first set of intra prediction modes but in the second set of intra prediction modes, wherein the missing intra prediction modes have consecutive intra prediction mode values.
2. The method of claim 1, wherein the first set of intra prediction modes does not include one of the bottom-left diagonal mode and the top-right diagonal mode.
2. The method of claim 1, wherein the first set of intra prediction modes lacks one of the bottom-left diagonal mode and the top-right diagonal mode.
3. The method of claim 1, wherein a width of the first block is larger than a height of the first block and the first set of intra prediction modes does not include the bottom-left diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the top-right diagonal mode.
	
3. The method of claim 1, wherein a width of the block is larger than a height of the block and the first set of intra prediction modes does not include the bottom-left diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the top-right diagonal mode.
4. The method of claim 1, wherein a height of the first block is larger than a width of the first block and the first set of intra prediction modes does not include the top-right diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the bottom-left diagonal mode.
4. The method of claim 1, wherein a height of the block is larger than a width of the block and the first set of intra prediction modes does not include the top-right diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the bottom-left diagonal mode.
5. The method of claim 1, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
5. The method of claim 1, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
6. The method of claim 1, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
6. The method of claim 1, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
7. The method of claim 1, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with non-consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
7. The method of claim 1, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with non-consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
8. The method of claim 1, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with non-consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
8. The method of claim 1, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with non-consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
9. The method of claim 1, wherein the specific number of the wide angle intra prediction modes has a first value when a ratio of a longer side to a shorter side is less than or equal to 2, has a second value when the ratio of the longer side to the shorter side is greater than or equal to 4, and the second value is larger than the first value.
9. The method of claim 1, wherein the specific number has a first value when a ratio of a longer side to a shorter side is less than or equal to 2, has a second value when the ratio of the longer side to the shorter side is greater than or equal to 4, and the second value is larger than the first value.
11. An apparatus, comprising: processing circuitry configured to: determine a first intra prediction mode in a first set of intra prediction modes for a non-square block, the first set of intra prediction modes includes a specific number of wide angle intra prediction modes that are not in a second set of intra prediction modes for a square block, and the first set of intra prediction modes does not include a specific number of missing intra prediction modes that are in the second set of intra prediction modes; and code a first block according to the first intra prediction mode, wherein the first block is a non-square block, the specific numbers of the wide angle intra prediction modes and the missing intra prediction modes are a function of an aspect ratio of the first block, the second set of intra prediction modes includes directional modes from a bottom-left diagonal mode to a top-right diagonal mode, and the specific number of the wide angle intra prediction modes start from an angle outside a range of the directional modes from the bottom-left diagonal mode to a top-right diagonal mode.
19. The apparatus of claim 11, wherein the specific number of the wide angle intra prediction modes is equal to the specific number of the missing intra prediction modes.
11. An apparatus, comprising: processing circuitry configured to: decode prediction information of a block from a coded video bitstream, wherein the block is a non-square block and the prediction information of the block is indicative of a wide angle intra prediction mode in a specific number of wide angle intra prediction modes with angles that are outside a range of directional modes from a bottom-left diagonal mode to a top-right diagonal mode associated with a square block, the wide angle intra prediction modes are in a first set of intra prediction modes associated with the block, the directional modes from the bottom-left diagonal mode to the top-right diagonal mode are in a second set of intra prediction modes associated with the square block, and the specific number of the wide angle intra prediction modes is a function of an aspect ratio of the block; and reconstruct at least one sample of the block according to the wide angle intra prediction mode, wherein the specific number of the wide angle intra prediction modes is equal to a number of missing intra prediction modes that are not in the first set of intra prediction modes but in the second set of intra prediction modes, wherein the missing intra prediction modes have consecutive intra prediction mode values.
12. The apparatus of claim 11, wherein the first set of intra prediction modes lacks one of the bottom-left diagonal mode and the top-right diagonal mode.
12. The apparatus of claim 11, wherein the first set of intra prediction modes lacks one of the bottom-left diagonal mode and the top-right diagonal mode.
13. The apparatus of claim 11, wherein a width of the first block is larger than a height of the first block and the first set of intra prediction modes does not include the bottom-left diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with an angle beyond the top-right diagonal mode.
13. The apparatus of claim 11, wherein a width of the block is larger than a height of the block and the first set of intra prediction modes does not include the bottom-left diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the top-right diagonal mode.
14. The apparatus of claim 11, wherein a height of the first block is larger than a width of the first block and the first set of intra prediction modes does not include the top-right diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with an angle beyond the bottom-left diagonal mode.
14. The apparatus of claim 11, wherein a height of the block is larger than a width of the block and the first set of intra prediction modes does not include the top-right diagonal mode, and the specific number of the wide angle intra prediction modes includes a wide angle intra prediction mode with the angle beyond the bottom-left diagonal mode.
15. The apparatus of claim 11, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
15. The apparatus of claim 11, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
16. The apparatus of claim 11, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
16. The apparatus of claim 11, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
17.The apparatus of claim 11, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with non-consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
17. The apparatus of claim 11, wherein the first set of intra prediction modes does not include a subset of the second set of intra prediction direction modes with non-consecutive mode values from one of the bottom-left diagonal mode and the top-right diagonal mode.
18. The apparatus of claim 11, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with non-consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
	
18. The apparatus of claim 11, wherein the first set of intra prediction modes has the specific number of the wide angle intra prediction modes with non-consecutive mode values beyond one of the bottom-left diagonal mode and the top-right diagonal mode.
20. A non-transitory computer-readable medium storing instructions which when executed by a computer for video coding cause the computer to perform: determining a first intra prediction mode in a first set of intra prediction modes for a non- square block, the first set of intra prediction modes includes a specific number of wide angle intra prediction modes that are not in a second set of intra prediction modes for a square block, and the first set of intra prediction modes does not include a specific number of missing intra prediction modes that are in the second set of intra prediction modes; and coding a first block according to the first intra prediction mode, wherein the first block is a non-square block, the specific numbers of the wide angle intra prediction modes and the missing intra prediction modes are a function of an aspect ratio of the first block, the second set of intra prediction modes includes directional modes from a bottom-left diagonal mode to a top-right diagonal mode, and the specific number of the wide angle intra prediction modes start from an angle outside a range of the directional modes from the bottom-left diagonal mode to a top-right diagonal mode.
20. A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform: decoding prediction information of a block from a coded video bitstream, wherein the block is a non-square block and the prediction information of the block is indicative of a wide angle intra prediction mode in a specific number of wide angle intra prediction modes with angles that are outside a range of directional modes from a bottom-left diagonal mode to a top-right diagonal mode associated with a square block, the wide angle intra prediction modes are in a first set of intra prediction modes associated with the block, the directional modes from the bottom-left diagonal mode to the top-right diagonal mode are in a second set of intra prediction modes associated with the square block, and the specific number of the wide angle intra prediction modes is a function of an aspect ratio of the block; and reconstructing at least one sample of the block according to the wide angle intra prediction mode, wherein the specific number of the wide angle intra prediction modes is equal to a number of missing intra prediction modes that are not in the first set of intra prediction modes but in the second set of intra prediction modes, wherein the missing intra prediction modes have consecutive intra prediction mode values.


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425